t c summary opinion united_states tax_court juvy lyn andrade te eng fo petitioner v commissioner of internal revenue respondent docket no 24023-05s filed date juvy lyn andrade te eng fo pro_se orsolya kun for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the taxable_year in issue and all rule references are to the tax_court rules_of_practice and procedure other court and this opinion shall not be treated as precedent for any other case respondent determined a dollar_figure deficiency in petitioner’s federal_income_tax for the issue for decision is whether petitioner is entitled to the deduction for unreimbursed employee_expenses claimed on schedule a itemized_deductions of her return background some of the facts have been stipulated and they are so found petitioner resided in new york at the time that the petition was filed in the taxable_year in issue petitioner was employed as a family physician by the fridley children’s and teenagers’ medical center p a in fridley minnesota petitioner worked full time at the medical center from november of to november of petitioner has been unemployed and seeking employment as a physician since november of petitioner filed a federal_income_tax return for on which she reported total income of dollar_figure and adjusted_gross_income of dollar_figure petitioner attached to her return a schedule a petitioner claimed total itemized_deductions of dollar_figure which included unreimbursed employee_expenses of dollar_figure before diminution by the 2-percent floor prescribed by sec_67 in support of her schedule a deduction for unreimbursed employee_expenses petitioner attached to her return form_2106 employee business_expenses and reported the following vehicle expenses unreimbursed employee_expenses dollar_figure uniforms protective clothing big_number laundry dry cleaning shoes stockings sock sec_704 instrument equipment supplies books journals magazines malpractice insurance big_number professional license job seeking expenses big_number business_gifts big_number big_number total petitioner’ sec_2002 state of minnesota income_tax return was selected for income_tax audit by the state of minnesota for taxable_year the state tax audit allowed dollar_figure of the claimed dollar_figure of unreimbursed employee_expenses claimed on schedule a and disallowed the remainder dollar_figure deductions were allowed for malpractice insurance professional license and a substantiated portion dollar_figure of job-seeking expenses the state auditor disallowed dollar_figure of unreimbursed employee_expenses because they were either unsubstantiated and or personal the personal expenses related to receipts petitioner provided for items of clothing purchased such as khaki slacks from the j crew clothing store and shirts and slacks from the armani and banana republic clothing stores when at work petitioner wore a pair of khaki pants and a dress shirt or blouse there was no dress code per se for physicians at the medical center when petitioner was seeing patients she usually wore either a scrub shirt or a lab coat over her blouse petitioner did not wear suits or dresses while at work petitioner did not purchase any scrubs or lab coats in petitioner’s state_income_tax liability was recomputed as a result of the state audit and she consented to the recalculated liability the result of the state audit was then forwarded to the internal_revenue_service irs pursuant to an exchange_agreement between the irs and the minnesota department of revenue respondent mailed to petitioner a notice_of_deficiency in which it was determined that petitioner had failed to fully substantiate the aforementioned deduction claimed for unreimbursed employee_expenses accordingly respondent reduced dollar_figure of schedule a deductions to dollar_figure disallowing unreimbursed employee_expenses totaling dollar_figure respondent allowed the same dollar_figure of the claimed dollar_figure unreimbursed employee_expenses that were allowed by the state audit petitioner disputed respondent’s deficiency determination by timely filing a petition for redetermination however she did not set forth any reason in her petition as to why she is entitled to relief petitioner’s quarrel as expressed at trial was that she is entitled to the deduction at issue because she claimed the expenses as a lay person would discussion deductions are a matter of legislative grace and the taxpayer bears the burden of proving that he or she is entitled to any deduction claimed rule a 292_us_435 see 503_us_79 this includes the burden of substantiation 65_tc_87 affd per curiam 540_f2d_821 5th cir cf sec_7491 which does not effect any burden shifting given petitioner’s failure to raise the matter and comply with all requirements of sec_7491 sec_162 allows a deduction for ordinary and necessary business_expenses paid_or_incurred during the taxable_year in carrying_on_a_trade_or_business sec_162 308_us_488 a trade_or_business includes the trade_or_business of being an employee 91_tc_352 the taxpayer bears the burden of substantiation hradesky v commissioner supra pincite sec_6001 provides in pertinent part as follows sec_6001 notice or regulations requiring records statements and special returns every person liable for any_tax imposed by this title title_26 internal_revenue_code_of_1986 or for the collection thereof shall keep such records render such statements make such returns and comply with such rules and regulations as the secretary may from time to time prescribe generally if in the absence of such records a taxpayer provides sufficient evidence that the taxpayer has incurred a deductible expense but the taxpayer is unable to adequately substantiate the amount of the deduction to which he or she is otherwise entitled the court may estimate the amount of the expense and allow the deduction to that extent 39_f2d_540 2d cir in order for the court to estimate the amount of the expense however we must have some basis upon which an estimate may be made 85_tc_731 without such a basis any allowance would amount to unguided largesse 245_f2d_559 5th cir in the case of certain expenses sec_274 overrides cohan 50_tc_823 affd per curiam 412_f2d_201 2d cir sec_1_274-5t temporary income_tax regs fed reg date specifically sec_274 provides that no deduction is allowable with respect to listed_property as defined in sec_280f unless the deduction is substantiated in accordance with the strict substantiation requirements of sec_274 and the regulations promulgated thereunder included in the definition of listed_property in sec_280f is any passenger_automobile sec_280f cellular phones are also included in listed_property for purposes of sec_274 and sec_280f and are thus subject_to the strict substantiation requirements gaylord v commissioner tcmemo_2003_273 accordingly under sec_274 no deduction is allowable for expenses_incurred with respect to listed_property such as a passenger_automobile on the basis of any approximation or the unsupported testimony of the taxpayer e g golden v commissioner tcmemo_1993_602 these stringent substantiation requirements are designed to encourage taxpayers to maintain records together with the documentary_evidence substantiating each element of the expense to be deducted sec_1_274-5t temporary income_tax regs fed reg date with respect to petitioner’s claimed vehicle expense incident to her employment as a physician we must decide whether this expense or any portion thereof is allowable under sec_162 and sec_274 and the regulations thereunder petitioner presented evidence at trial consisting of a single page of handwritten notations as follows car insurance gasoline fuel car maintenance car repairs dollar_figure dollar_figure dollar_figure dollar_figure at the bottom of this same page petitioner attached a copy of a dollar_figure receipt from coon rapids collision dated date there were no other receipts presented that pertained to petitioner’ sec_2002 vehicle expenses as previously stated no deduction is allowable under sec_274 with respect to expenses_incurred for a passenger_vehicle on the basis of any approximation or the unsupported testimony of the taxpayer in addition it is clear that as a matter of law a taxpayer’s cost of commuting between the taxpayer’s personal_residence and place of employment is a nondeductible personal_expense 326_us_465 sec_1_162-2 sec_1_262-1 income_tax regs as an initial matter we are unconvinced that petitioner used the automobile for which these purported expenses were incurred for anything other than her commute from her home to the medical center and personal_use second petitioner has not satisfied the strict substantiation requirements under sec_274 for claiming such expenses accordingly because commuting to and from a workplace is nondeductible as a matter of law and further because petitioner’s one-page record does not satisfy the strict substantiation requirements of sec_274 and sec_1_274-5t temporary income_tax regs supra we sustain respondent’s disallowance of petitioner’s deduction for vehicle expenses as previously stated petitioner deducted the following unreimbursed employee_expenses as reflected on form_2106 accompanying her schedule a for uniforms protective clothing dollar_figure laundry dry cleaning shoes stockings socks instrument equipment supplie sec_601 books journals magazines job-seeking expenses big_number business_gifts big_number at trial petitioner offered the following evidence to substantiate her claimed unreimbursed employee_expenses receipts from plaza cleaners totaling dollar_figure receipts from office max totaling dollar_figure receipt from sprint totaling dollar_figure and receipts totaling dollar_figure for a variety of clothing purchased from stores including j crew ann taylor and macy’s petitioner testified that the supplies purchased at office max were for her patient medical records kept at home and that her dry cleaning expenses were for her work attire petitioner also submitted six pages of handwritten notes wherein she listed other purported expenses such as business_gifts and job-seeking expenses petitioner provided no evidence whatsoever to substantiate that she actually incurred any of the expenses annotated in these handwritten notes in the light of petitioner’s testimony regarding her need to keep patient medical records at home and the aforementioned receipt from office max that petitioner provided to the court we hold that petitioner is entitled to a deduction of dollar_figure for supplies with respect to the dollar_figure and dollar_figure in unreimbursed employee_expenses for uniforms protective clothing and shoes stockings socks petitioner testified that she would not wear either the clothing or stockings that she wore to work outside of work although she did admit they would be suitable for wear outside of work articles of clothing including shoes stockings and socks are deductible under sec_162 only if the clothing is required in the taxpayer’s employment is not suitable for general or personal wear and is not worn for general or personal purposes 30_tc_757 petitioner testified that there was no dress code or uniform requirement at the medical center where she worked and that even though she was not inclined to wear the clothing in question when she was not at work the clothes were in fact suitable for general wear in fact petitioner acknowledged at trial that she was actually wearing some of the clothes that she purchased for work in therefore and on the record before us we find that petitioner is not entitled to the deductions she claims for clothing shoes stockings and socks for her taxable_year nor is she entitled to claim dry cleaning expenses for these items accordingly respondent’s determination is sustained regarding the aforementioned unreimbursed employee_expenses with respect to the dollar_figure claimed as instrument equipment expenses petitioner testified that most of the amount claimed as an unreimbursed expense was for her cellular phone a taxpayer must establish the amount of business use and the amount of total use for the property nitschke v commissioner tcmemo_2000_ sec_1_274-5t temporary income_tax regs fed reg date as previously discussed cellular phones are included in listed_property for purposes of sec_274 and therefore the strict substantiation requirement applies petitioner offered scant evidence regarding the claimed expenses for her cellular phone that evidence consisted of the aforementioned dollar_figure receipt from sprint and her testimony that she often had to return patient phone calls using her cell phone petitioner did not offer a detailed breakdown of the personal versus business use of the cellular phone in addition petitioner failed to introduce any evidence to prove that the medical center required her to have a cellular phone while petitioner did provide handwritten notations of some of the amounts that she purportedly paid to sprint for cellular service in we do not find these notes credible or sufficient to satisfy the strict substantiation requirements under sec_274 accordingly and on the basis of the foregoing we hold that petitioner is not entitled to deduct any cellular phone expenses under the listing of instrument equipment for taxable_year finally and with respect to the unreimbursed employee_expenses for books journals magazines job-seeking expenses and business_gifts petitioner provided no credible_evidence whatsoever substantiating that she did in fact actually incur these costs first petitioner did not provide any titles of journals or books or periodicals or any documentary_evidence that she actually incurred the expenses claimed second and with respect to the dollar_figure of job-seeking expenses disallowed by respondent petitioner did not provide any credible_evidence showing that she incurred the job-seeking expenses claimed on her return although petitioner did testify that she flew to new york city for interviews she admitted that these trips were for personal pleasure and that she did not always make these trips for primarily job-seeking reasons for example petitioner candidly admitted that one of the trips was actually made for the purpose of attending a funeral finally petitioner produced only one receipt for a bottle of cologne to substantiate the dollar_figure business_gifts expense included in unreimbursed business_expenses on her schedule a we are unconvinced that the expense for which this receipt was included was actually a business_gifts expense accordingly we hold that petitioner is not entitled to claim any unreimbursed employee_expenses for books journals magazines job-seeking expenses or business_gifts to reflect the foregoing decision will be entered under rule
